                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

BRANDON SMITH,                                   *
individually,                                    *
                                                 *
       Plaintiff,                                *
                                                 *
v.                                               *     Case No._______________
                                                 *
KWIK SAK REAL ESTATE                             *
HOLDINGS, LLC,                                   *
a domestic limited liability company,            *
                                                 *
      Defendant.                                 *
______________________________

                                           COMPLAINT

        Plaintiff BRANDON SMITH (“SMITH” or “Plaintiff”) hereby sues Defendant, KWIK

SAK REAL ESTATE HOLDINGS, LLC, (“Defendant”) pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”), and its implementing regulations, the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”) and alleges as follows:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

ADA. This Court is vested with original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant KWIK

SAK REAL ESTATE HOLDINGS, LLC’S failure to remove physical barriers to access and

violations of Title III of the ADA.

       2.      Venue is properly located in the Middle District of Tennessee pursuant to 28 U.S.C.

§ 1391(b) because venue lies in the judicial district of the property situs or the judicial district in

which a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred. The



                                                                                           Page 1 of 14

      Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 1 of 14 PageID #: 1
Defendant’s property is located in and does business within this judicial district and all events

giving rise to this lawsuit occurred in this judicial district.

        3.      Plaintiff, BRANDON SMITH, is and has been at all times relevant to the instant

matter, a natural person residing in Tennessee and is sui juris.

        4.      Plaintiff is an individual with disabilities as defined by the ADA.

        5.      Plaintiff is substantially limited in performing one or more major life activities,

including but not limited to: walking and standing.

        6.      Plaintiff uses a wheelchair for mobility purposes.

        7.      Plaintiff is also an independent advocate of the rights of similarly situated disabled

persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Plaintiff’s motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make his home community more accessible for Plaintiff and others; and pledges to do

whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so an

injunction can be issued correcting the numerous ADA violations on the subject property,

including returning to the Kwik Sak as soon as it is accessible (“Advocacy Purposes”).

        8.      Defendant, KWIK SAK REAL ESTATE HOLDINGS, LLC, is a Tennessee limited

liability company conducting business in the State of Tennessee and within this judicial district.

                                    FACTUAL ALLEGATIONS

        9.      On multiple prior occasions and as recently as November of 2019, Plaintiff

attempted to but was deterred from patronizing and/or gaining equal access as a disabled patron,

to Kwik Sak, a filling station and convenience store located at 2804 West End Avenue, Nashville,

TN 37203.



                                                                                           Page 2 of 14

      Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 2 of 14 PageID #: 2
        10.     KWIK SAK REAL ESTATE HOLDINGS, LLC, is the owner, lessor, and/or

operator/lessee of the real property and improvements that are the subject of this action,

specifically the Kwik Sak and its attendant facilities, including vehicular parking and exterior paths

of travel within the site identified by the Nashville Planning Department parcel identification

number 10402034700 (“Subject Facility”, “Subject Property”).

        11.     Plaintiff resides in Memphis, Tennessee and he travels to Nashville, Tennessee at

least once per week for medical treatment. Plaintiff’s physicians’ offices are within two (2) miles

of the Subject Property. Because the Subject Property is located on the direct route from

Plaintiff’s residence to his physicians’ offices in Nashville that he frequents routinely, he is

consistently where the Subject Property is located and travels in and about the immediate area of

the Subject Property at least once every week.

        12.     Plaintiff’s access to the Subject Property and/or full and equal enjoyment of the

goods, services, facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of his disabilities, and he will be denied and/or limited in the future

unless and until Defendant, KWIK SAK REAL ESTATE HOLDINGS, LLC, is compelled to

remove the physical barriers to access and correct the ADA violations that exist at the Subject

Property, including those set forth in this Complaint.

        13.     Plaintiff has visited, i.e. attempted to patronize, the Subject Property on multiple

prior occasions, and at least once before as a patron and advocate for the disabled. Plaintiff intends

on revisiting the Subject Property within six months of the filing of this Complaint or sooner, as

soon as the barriers to access detailed in this Complaint are removed. The purpose of the revisit is

to be a regular patron, to determine if and when the Subject Property is made accessible, and to

maintain standing for this lawsuit for Advocacy Purposes.



                                                                                            Page 3 of 14

      Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 3 of 14 PageID #: 3
       14.     Plaintiff intends on revisiting the Subject Property to enjoy the same experiences,

goods, and services available to Defendant’s non-disabled patron as well as for Advocacy

Purposes, but does not intend to continue to repeatedly re-expose himself to the ongoing barriers

to equal access and engage in the futile gesture of attempting to patronize the Subject Property, a

business of public accommodation known to Plaintiff to have numerous and continuing barriers to

equal access for wheelchair users.

       15.     Plaintiff recently traveled to the Subject Property as a patron and as an independent

advocate for the disabled, encountered and/or observed the barriers to access that are detailed in

this Complaint, engaged those barriers where physically possible, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to equal

access present at the Subject Property.

                      COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                         (Against Defendant for ADA Violations)

       16.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       17.     The Subject Property is a public accommodation and service establishment.

       18.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice and Office of Attorney General promulgated federal regulations to implement the

requirements of the ADA. 28 C.F.R. Part 36.

       19.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).




                                                                                          Page 4 of 14

     Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 4 of 14 PageID #: 4
      20.     The Subject Property must be, but is not, in compliance with the ADA and the

ADAAG.

      21.     Plaintiff has attempted to, and has to the extent possible, accessed the Subject

Property in his capacity as a patron at the Subject Property and as an independent advocate for

the disabled, but could not fully do so because of his disabilities resulting from the physical

barriers to access, dangerous conditions and ADA violations that exist at the Subject Property

that preclude and/or limit his access to the Subject Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

      22.     Plaintiff intends to revisit the Subject Property again in the very near future as a

patron and as an independent advocate for the disabled, in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly offered to able-

bodied patrons of the Subject Property but will be unable to fully do so because of his disability

and the physical barriers to access, dangerous conditions and ADA violations that exist at the

Subject Property that preclude and/or limit his access to the Subject Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

      23.     Defendant, KWIK SAK REAL ESTATE HOLDINGS, LLC, has discriminated

against Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of the

Subject Property, as prohibited by, and by failing to remove architectural barriers as required by,

42 U.S.C. § 12182(b)(2)(A)(iv).




                                                                                          Page 5 of 14

    Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 5 of 14 PageID #: 5
      24.     Defendant, KWIK SAK REAL ESTATE HOLDINGS, LLC, will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendant, KWIK SAK

REAL ESTATE HOLDINGS, LLC, is compelled to remove all physical barriers that exist at the

Subject Property, including those specifically set forth herein, and make the Subject Property

accessible to and usable by Plaintiff and other persons with disabilities.

      25.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Subject Property and the full and equal enjoyment of the food, beverages, services,

facilities, privileges, advantages and accommodations of the Subject Property include, but are not

limited to:

                                            PARKING

              a. The plaintiff could not safely utilize the parking facility because
                 the designated accessible parking space is not level in all
                 directions because of Defendant’s practice of failing to properly
                 inspect and maintain the parking surface in violation of 28 CFR
                 § 36.211, Section 4.6.3 of the 1991 ADAAG and Section 502.4
                 of the 2010 ADAAG. These violations made it dangerous and
                 difficult for Plaintiff to exit and re-enter his vehicle while parked
                 at the Subject Property.

              b. The plaintiff could not utilize the parking facility without the
                  fear and stress of being unable to re-enter his vehicle because of
                  the likelihood of another customer parking directly beside it
                  because the defendant failed to provide an access aisle for the
                  designated accessible parking in violation of Section 4.6 of the
                  1991 ADAAG and Section 502 of the 2010 ADAAG. This
                  violation made it dangerous and difficult for Plaintiff to utilize
                  the parking facility at the Subject Property.

                                     ACCESSIBLE ROUTE
                                         (Exterior)

              c. The plaintiff could not safely traverse the designated accessible
                 route from the parking area to the Kwik Sak entry doors because

                                                                                         Page 6 of 14

     Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 6 of 14 PageID #: 6
          the curb ramp has flared side slopes that are too steep. Violation:
          The curb ramp’s flared side slopes exceed 1:10 in violation of
          Section 4.7.5 of the 1991 ADAAG and Section 406.3 of the 2010
          ADAAG. This violation made it dangerous and difficult for
          Plaintiff to access the Subject Property.

       d. The plaintiff could not safely traverse the designated accessible
          route from the parking/fueling area to the Kwik Sak entry doors
          because the transitions at the bottom edges of the curb ramp are
          too high because of cracked and/or broken pavement. Violation:
          The transitions from the parking facility pavement to the bottom
          edges of the curb ramp are not flush or free of abrupt vertical
          changes in level due to the defendant’s failure to maintain this
          accessible element in violation of 28 CFR § 36.211, Section
          4.7.2 of the 1991 ADAAG, and Sections 303.3 and 406 of the
          2010 ADAAG. These violations made it dangerous and difficult
          for Plaintiff to access the Subject Property.

                       ACCESS TO GOODS/SERVICES

       e. The plaintiff did not have equal access the self-service drink
          dispensers because they are positioned too high for wheelchairs
          users. Violation: The operable parts of the self-serve drink
          dispensers are not at an accessible height in violation of Section
          5.2 of the 1991 ADAAG and Sections 308.3.2 and 904.5.1 of the
          2010 ADAAG. This violation prevented Plaintiff’s access to
          these items equal to that of Defendant’s able-bodied customers
          causing Plaintiff humiliation and embarrassment.

       f. The plaintiff did not have equal access to the sales/service
          counter because it is too high for wheelchair users. Violation:
          The sales/service counter is not at an accessible height in
          violation of Section 7.2 of the 1991 ADAAG and Sections 227.3
          and 904.4 of the 2010 ADAAG. This violation prevented access
          to Plaintiff equal to that of able-bodied individuals and caused
          him humiliation and embarrassment.

       g. The plaintiff did not have equal access to the sales/service
          counter because it was obstructed by objects placed and
          maintained within the required clear counter surface in violation
          of 28 CFR § 36.211, Section 7.2 of the 1991 ADAAG, and
          Sections 227.3 and 904.4 of the 2010 ADAAG. These violations
          prevented access to Plaintiff equal to that of able-bodied
          individuals and caused him embarrassment and humiliation.

                          ACCESSIBLE RESTROOM

                                                                                Page 7 of 14

Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 7 of 14 PageID #: 7
       h. The plaintiff did not have equal access to the restroom at the
          Kwik Sak because the restroom door closer causes the door to
          close too quickly for wheelchair users. Violation: The sweep
          speed settings of the door closer for the accessible restroom door
          has not been maintained properly by Defendant which has
          caused the door closing speed to increase with time and use so
          that the time allowed to transition the door, from an open
          position of 90 degrees to a position of 12 degrees from the latch,
          is too brief to allow individuals in wheelchairs to enter and/or
          exit safely, independently and/or without difficulty in violation
          of Section 4.13.10 of the 1991 ADAAG and Section 404.2.8 of
          the 2010 ADAAG. This accessible feature is not being
          maintained by Defendant in violation of 28 CFR § 36.211. This
          violation prevented access to Plaintiff equal to that of able-
          bodied individuals and caused him humiliation and
          embarrassment.

       i. The plaintiff did not have equal access to the restroom at the
          Kwik Sak because the pressure setting on the restroom door
          closer has not been maintained properly by Defendant which has
          caused the pressure required to open/close the restroom doors to
          increase with time and use such that the restroom door requires
          excessive force to open. Violation: The restroom door requires
          more than the maximum allowable opening force for an interior
          hinged door (5 foot pounds-force) in violation of Section 4.13.11
          of the 1991 ADAAG and Section 404.2.9 of the 2010 ADAAG
          Standards. This accessible feature is not being maintained by
          Defendant in violation of 28 CFR § 36.211. This violation
          caused Plaintiff difficulty, physical strain and stress, and
          humiliation when attempting to use the restroom entry doors
          independently.

       j. The plaintiff did not have equal access to the toilet paper
          dispenser because it is mounted too far from the toilet. Violation:
          The toilet paper dispenser is mounted at a noncompliant distance
          from the toilet in violation of Section 4.16.6 of the 1991
          ADAAG and Section 604.7 of the 2010 ADAAG. This violation
          prevented equal access to Plaintiff and caused him to suffer
          embarrassment, humiliation and feelings of isolation solely
          because he uses a wheelchair for mobility.




                                                                                Page 8 of 14

Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 8 of 14 PageID #: 8
       k. The plaintiff did not have equal access to the restroom sink
          because it is positioned too high for use by wheelchair users.
          Violation: The restroom sink provided does not meet the
          requirements of Section 4.24 of the 1991 ADAAG and Section
          606.3 of the 2010 ADAAG. This violation prevented equal
          access to the faucet for the Plaintiff solely because of his
          disability and in so doing caused Plaintiff to suffer feelings of
          isolation and anguish.


                         MAINTENANCE PRACTICES

       l. Defendant has a practice of failing to maintain the accessible
          features of the facility, creating barriers to access for the
          Plaintiff, as set forth herein, in violation of 28 CFR § 36.211.
          This practice prevented access to the plaintiff equal to that of
          Defendant’s able-bodied customers causing Plaintiff anxiety,
          humiliation and/or embarrassment.

       m. Defendant has a practice of failing to maintain the accessible
          elements at the Subject Property by neglecting its continuing
          duty to review, inspect, and discover transient accessible
          elements which by the nature of their design or placement,
          frequency of usage, exposure to weather and/or other factors, are
          prone to shift from compliant to noncompliant so that said
          elements may be discovered and remediated. Defendant failed
          and continues to fail to alter its inadequate maintenance
          practices to prevent future recurrence of noncompliance with
          dynamic accessible elements at the Subject Facility in violation
          of 28 CFR § 36.211, the 1991 ADAAG, and the 2010 ADAAG.
          These violations, as set forth hereinabove, made it impossible
          for Plaintiff to experience the same access to the goods, services,
          facilities, privileges, advantages and accommodations of the
          Subject Property as Defendant’s able-bodied patrons and caused
          Plaintiff to experience anxiety, embarrassment and/or
          humiliation.

       n. Defendant has failed to modify its discriminatory maintenance
          practices to ensure that, pursuant to its continuing duty under the
          ADA, the Subject Property remains readily accessible to and
          usable by disabled individuals, including Plaintiff, as set forth
          herein, in violation of 28 CFR § 36.302 and 36.211. This failure
          by Defendant prevented access to the plaintiff equal to that of
          Defendant’s able-bodied customers causing Plaintiff anxiety,
          humiliation and/or embarrassment.


                                                                                Page 9 of 14

Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 9 of 14 PageID #: 9
       26.     The discriminatory violations described above are not an exhaustive list of the

Defendant’s current barriers to equal access and violations of the ADA because Plaintiff was

unable to access and assess all areas of the subject premises due to the architectural barriers

encountered. A complete list of the subject location’s ADA violations affecting the Plaintiff as a

wheelchair user, and the remedial measures necessary to remove same, will require an on-site

inspection by Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of discriminatory

violations through expert findings of personal observation, he has actual notice that the defendant

does not intend to comply with the ADA.

       27.     The defendant has a practice of failing to maintain the accessible elements at the

Subject Property by neglecting its continuing duty to review, inspect, and discover transient

accessible elements which by the nature of their design or placement, frequency of usage, exposure

to weather and/or other factors, are prone to shift from compliant to noncompliant, so that said

elements are discovered and remediated. Defendant failed and continues to fail to alter its

inadequate maintenance practices to prevent future recurrence of noncompliance with dynamic

accessible elements at the Subject Property in violation of 28 CFR §§ 36.202 and 36.211. These

violations, as referenced hereinabove, made it impossible for Plaintiff, as a wheelchair user, to

experience the same access to the goods, beverages, services, facilities, privileges, advantages and

accommodations of the Subject Property as Defendant’s able-bodied patrons.

       28.     Accessible elements at the Subject Property have been altered and/or constructed

since 2010.

       29.     The foregoing violations are violations of the 1991 ADAAG, and the 2010

ADAAG, as adopted by the U.S. Department of Justice. In instances where the 2010 ADAAG


                                                                                        Page 10 of 14

    Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 10 of 14 PageID #: 10
standards do not apply, the 1991 ADAAG standards apply, and all of the alleged violations set

forth herein can be modified to comply with the 1991 ADAAG standards.

       30.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       31.     Each of the violations alleged herein is readily achievable to modify to bring the

Subject Property into compliance with the ADA.

       32.     Removal of the physical barriers and dangerous conditions present at the Subject

Property is readily achievable because of the site conditions at the Subject Property, the structural

design of the subject facility, and the straightforward nature of the necessary modifications.

       33.     To assist businesses in offsetting the costs associated with complying with the ADA

and removing barriers to access for individuals with disabilities, Section 44 of the IRS Code

provides a tax credit for small business owners, and Section 190 of the IRS Code provides a tax

deduction for all business owners, including the Defendant.

       34.     Removal of the physical barriers and dangerous conditions at the Subject Property

is readily achievable because of the relative low cost of the necessary modifications and the

Defendant has the financial resources to make the modifications, including the financial assistance

made available to Defendant by the government pursuant to Section 44 and/or Section 190 of the

IRS Code.

       35.     By continuing to maintain and/or operate the Subject Property with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of isolation and

segregation and deprives Plaintiff of the full and equal enjoyment of the goods, services, facilities,

privileges, and accommodations available to able bodied individuals of the general public.



                                                                                         Page 11 of 14

    Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 11 of 14 PageID #: 11
       36.     Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its places of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); additionally, if there has been an alteration

to Defendant’s place of public accommodation since January 26, 1992, then Defendant is required

to ensure to the maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use wheelchairs, 28

CFR 36.402; and finally, if the Defendant’s facilities were designed and constructed for first

occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s

facilities must be readily accessible to and useable by individuals with disabilities as defined by

the ADA. To date, Defendant has failed to comply with this mandate.

       37.     Plaintiff is without adequate remedy at law and is suffering irreparable harm and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

KWIK SAK REAL ESTATE HOLDINGS, LLC, is required to remove the physical barriers,

dangerous conditions and ADA violations that exist at the Subject Property, including those

alleged herein. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted.

       38.     Plaintiff’s requested relief serves the public interest.

       39.     Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees and costs of

litigation from Defendant, KWIK SAK REAL ESTATE HOLDINGS, LLC, pursuant to 42 U.S.C.

§§ 12188, 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to the subject

premises, as provided by the ADA unless the injunctive relief requested herein is granted.

       40.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

Plaintiff injunctive relief; including an Order to alter the subject facilities to make them readily



                                                                                        Page 12 of 14

    Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 12 of 14 PageID #: 12
accessible to, and useable by, individuals with disabilities to the extent required by the ADA, and

closing the subject facilities until the requisite modifications are completed, and ordering

Defendant to fulfill its continuing duty to maintain the accessible features at the premises in the

future as mandated by 28 CFR 36.211.

       WHEREFORE, the Plaintiff prays as follows:

       A.      That the Court find Defendant KWIK SAK REAL ESTATE
               HOLDINGS, LLC, in violation of the ADA and ADAAG;

       B.      That the Court enter an Order requiring Defendant, KWIK SAK
               REAL ESTATE HOLDINGS, LLC, to (i) remove the physical
               barriers to access and (ii) alter the Subject Property to make the
               subject property readily accessible to and useable by individuals
               with disabilities to the full extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant, pursuant to 28
               C.F.R. §36.211, to fulfill its continuing duty to maintain its
               accessible features and equipment so that the facility remains
               accessible to and useable by individuals with disabilities to the full
               extent required by Title III of the ADA;

       D.      That the Court enter an Order directing Defendant to implement and
               carry out effective policies, practices, and procedures to maintain
               the accessible features and equipment pursuant to 28 C.F.R. §36.302
               and 28 C.F.R. §36.211.

       E.      That the Court enter an Order directing Defendant to evaluate and
               neutralize its policies and procedures towards persons with
               disabilities for such reasonable time so as to allow them to undertake
               and complete corrective procedures;

       F.      An award of attorneys’ fees, costs (including expert fees), and
               litigation expenses pursuant to 42 U.S.C. § 12205;

       G.      An award of interest upon the original sums of said award of
               attorney’s fees, costs (including expert fees), and other expenses of
               suit; and

       H.      Such other relief as the Court deems just and proper, and/or is
               allowable under Title III of the Americans with Disabilities Act.




                                                                                        Page 13 of 14

    Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 13 of 14 PageID #: 13
     Dated this 5th day of February, 2020.


                              Respectfully submitted,

                              By: s/ Jeffrey Lucas Sanderson
                              Jeffrey Lucas Sanderson
                              Counsel for Plaintiff
                              Tennessee State Bar No.: 35712

Of Counsel:
Wampler, Carroll, Wilson & Sanderson, P.C.
44 N 2nd Street, Ste 502
Memphis, TN 38103
Telephone: (901) 523-1844
Email: luke@gmail.com

DEFENDANT TO BE SERVED:
KWIK SAK REAL ESTATE HOLDINGS, LLC
c/o Mark S. Moore
144 Uptown Square
Murfreesboro, TN 37129




                                                                    Page 14 of 14

   Case 3:20-cv-00106 Document 1 Filed 02/05/20 Page 14 of 14 PageID #: 14
